Citation Nr: 0012722	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-17 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial compensable evaluation for lateral 
epicondylitis of the right elbow (major).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel







INTRODUCTION

The veteran had active military service from June 26, 1972 to 
August 31, 1995.  

This appeal arose from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO, among other adjudicative actions, 
granted entitlement to service connection for lateral 
epicondylitis of the right elbow evaluated as noncompensably 
disabling, effective September 1, 1995.   

In April 1999. after adjudicating other issues then pending 
on appeal, the Board of Veterans' Appeals (Board) remanded 
the claim of entitlement to an initial compensable evaluation 
for lateral epicondylitis of the right elbow to the RO for 
further development and adjudicative action.  

The veteran's case was subsequently transferred to the 
Medical and Regional Office Center (M&ROC) in Sioux Falls, 
South Dakota at the request of the veteran and his 
representative.  

The M&ROC affirmed the initial noncompensable evaluation in 
January 2000.

The case has been returned to the Board for further appellate 
review.  

The issue listed on the title page has been rephrased 
slightly to reflect that the veteran's claim is for a higher 
initial evaluation rather than an increased rating claim.  
This distinction was drawn in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), in which it was held that in appeals 
from an initial assignment of a disability evaluation, 
ratings may be "staged" (i.e., different ratings may be 
assigned for different periods of time).  

The Board notes that the veteran's representative, in his 
April 2000 informal hearing presentation to the Board, listed 
as an issue on appeal entitlement to an earlier effective 
date for tinnitus, currently evaluated as 10 percent 
disabling.  

Historically, in April 1999 the Board decided the issue of 
entitlement to an initial compensable (i.e., 10 percent or 
greater) evaluation for tinnitus from September 1, 1995 to 
July 1, 1997 and entitlement to an evaluation in excess of 10 
percent on and after July 2, 1997.  September 1, 1995 is the 
first day after the veteran's discharge from service. See 
38 C.F.R. § 3.400(b)(2)(i) (1999).  

The Board found that entitlement to a compensable evaluation 
of 10 percent was substantiated as of June 27, 1997, but that 
prior to that time entitlement to more than a noncompensable 
evaluation was not shown.  

In April 1999 the Denver, Colorado RO implemented the Board's 
decision with respect to the tinnitus claim, but 
characterized the issue as entitlement to an earlier 
effective date for the 10 percent evaluation for tinnitus 
rather than stating the issue as listed in the Board 
decision.  In April 2000 the veteran's representative 
submitted its informal hearing presentation.  

In essence the Board already considered, in April 1999, 
whether a 10 percent evaluation was supported earlier than 
June 27, 1997.  The Board's decision is final and no error in 
the Board's decision appears to be alleged.  

This matter is referred to the M&ROC for clarification of the 
veteran's wishes.  


FINDING OF FACT

The probative evidence shows that lateral epicondylitis of 
the right elbow has been productive of tenderness and pain 
with weight-bearing pronation.  


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation of 10 percent for lateral epicondylitis of the 
right elbow have been met from September 1, 1995.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5020, 5213 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that the veteran was seen 
several times for elbow pain.  

A VA medical examination of the veteran was conducted in 
April 1996.  Examination of the right elbow showed tenderness 
over the lateral epicondyle.  There was full painless range 
of motion, except that there pain in the involved area when 
he engaged in weight bearing pronation.  

The veteran reported his elbow would bother him when pushing 
or doing a lot of lifting.  He added that he gave up bowling 
because of it.  He stated that it did not trouble him too 
much unless he performed those activities.  The examiner 
diagnosed lateral epicondylitis of the elbow.  X-rays of the 
elbow were negative.  

In his notice of disagreement (NOD) the veteran stated that 
his job as a cashier in a hardware store required him to have 
his arms in constant motion.  He reported that at the end of 
his shift his elbow was sore to the touch and hurt when he 
would move it.  He reported that it felt better after a 
night's sleep but hurt again by the end of the next workday.  

In his substantive appeal submitted in May 1997 the veteran 
stated that he could not lift objects without pain and could 
not fully extend his arm without pain.  


VA conducted a medical examination of the veteran in July 
1997.  He reported that his primary problem was right elbow 
pain increased by use of the hand and arm when writing a lot, 
using a computer, or lifting anything in excess of 15 pounds.  
However he noted that in the two months since quitting his 
prior job his arm pain seemed to be better.  

On examination the veteran, who was right handed, was in no 
acute distress.  There was no swelling, tenderness, redness 
or deformity of the right elbow.  Range of motion was from 0 
degrees extension to 145 degrees flexion.  There was normal 
supination and pronation.  

The diagnosis was lateral epicondylitis, treated, quiescent 
at the present time, with no limitation of motion and a 
normal x-ray.  

An independent orthopedic examination of the veteran was 
conducted in December 1999.  The examiner stated that VA and 
service medical records were reviewed.  

The veteran told the examiner that his elbow had not been 
bothering him very much and he did not feel that there was 
any significant disability of the elbow.  His post service 
history was related.  He was presently working again as a 
bartender and as a security guard at events, and denied any 
pain or discomfort of the elbow.  He reported a little 
stiffness in the elbow from time to time.  

On examination there was complete range of motion of the 
elbow.  The veteran had five degrees of hyperextension and 
flexed to about 155 degrees.  This was about the same for 
each elbow.  He had 70 degrees of pronation and 80 degrees of 
supination bilaterally.  There were no areas of tenderness, 
muscle atrophy or other problems.  Circumference measurements 
of both arms were taken.  There was no evidence of weakness 
or any other problems.  

The veteran's chart and x-rays from 1997 were reviewed.  
According to the examiner the examination was "perfectly 
normal" with no evidence of permanent injury or disability.  
The examiner stated that most of the time, once tennis elbow 
resolves, there is little residual disability.  

A VA kinesitherapy report from December 1999 apparently 
ordered in connection with the independent medical 
examination noted ranges of motion measured with a goniometer 
as follows:   active and passive extension to 145 degrees, 
active and passive extension to 0 degrees, active and passive 
pronation to 80 degrees, and active and passive supination to 
85 degrees.  

Other VA treatment records received showed no treatment of 
the elbow.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.   

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a) less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.);  

(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.);  





(c) weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 

(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Synovitis is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5020.  Bursitis, periostitis, and 
tenosynovitis are similarly to be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5022, 
and 5024 (1999).  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint or 
group of minor joints affected by limitation of motion to be 
combined not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

In the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Where there is limitation of flexion of either the major 
forearm or the minor forearm to 110 degrees, a noncompensable 
evaluation is assigned.  Where limitation of flexion of 
either forearm is to 100 degrees a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (1999).  

Where there is limitation of extension of either the major 
forearm or the minor forearm to 45 degrees or 60 degrees, a 
10 percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207 (1999).  

Limitation of supination of either forearm to 30 degrees or 
less is rated 10 percent disabling.  A 20 percent rating is 
assigned for limitation of pronation of either arm with 
motion lost beyond the last quarter of arc such that the hand 
does not approach full pronation.  38 C.F.R. §  4.71a 
Diagnostic Code 5213.  

Malunion of the radius or ulna in bad alignment also warrants 
assignment of a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5211, 5212 (1999).  

A 20 percent evaluation is assigned for a joint fracture with 
a marked cubital varus or valgus deformity or for an ununited 
radial head fracture.  38 C.F.R. § 4.71a, Diagnostic Code 
5209 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:  

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;  

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.  

In addition, diagnostic code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

Finally the Court noted that "Diagnostic 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks, 8 
Vet. App. 417.  

Elbow motion for VA purposes is from 0 degrees (full 
extension) to 145 degrees (full flexion).  38 C.F.R. § 4.71, 
Plate I (1999).  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3.  


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an initial compensable evaluation for his 
lateral epicondylitis of the right elbow to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his elbow symptoms (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an initial compensable evaluation is well grounded.  King 
v. Brown, 5 Vet. App. 19 (1993).  

In view of the multiple examinations performed, including an 
independent orthopedic examination, including the development 
undertaken in connection with the April 1999 remand of the 
case to the RO, the Board is satisfied that all relevant 
facts have been adequately developed for the purpose of 
adjudicating the claim; no further assistance in developing 
the facts pertinent to the claim is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Lateral epicondylitis (lateral humeral epicondylitis/ tennis 
elbow or chronic inflammation at the lateral humeral 
epicondyle) does not have its own diagnostic criteria in 
38 C.F.R. Part 4.  Therefore the disability was initially 
evaluated by the RO by analogy to 38 C.F.R. § 4.71a, 
diagnostic code 5209 (other impairment of the elbow to 
include flail joint and fracture), and later to 5020 
(synovitis), as for arthritis, and therefore is to be 
evaluated using the diagnostic criteria for degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

As noted above the Board finds that the criteria are 
established for award of a 10 percent evaluation effective 
from September 1, 1995.  


When the veteran underwent his initial VA examination in 
April 1996 there were largely normal clinical findings with 
the exception that the lateral epicondyle was "quite 
tender."  Range of motion was normal and painless except 
that with weight-bearing there was tenderness on pronation.  

Under Hicks supra, and 38 C.F.R. § 4.59, motion is considered 
limited where painful.  See also DeLuca supra.  Therefore 
while the veteran's range of motion was shown to be 
essentially normal in terms of the degrees of arc that could 
be achieved, he had pain with weight-bearing pronation and 
therefore his motion is deemed limited by pain.  As there is 
limitation (but not to a compensable degree in view of the 
fact that there is no showing that the veteran could not 
pronate beyond the last quarter of arc such that the arm 
could not approach full pronation) an evaluation of 10 
percent is warranted for involvement of the elbow, which is a 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, 
5213.  

The next higher evaluation of 20 percent is not warranted 
under Diagnostic Code 5213 because there is no medical 
evidence showing that the veteran could not pronate beyond 
the last quarter of arc such that the arm could not approach 
full pronation.  A 20 percent evaluation is only available 
under Diagnostic Code 5003 when there is involvement of 
multiple joints.  

Other diagnostic codes pertaining to the elbow and forearm 
were considered in order to ascertain whether another 
diagnostic code provided for a higher evaluation.  However, 
the evidence does not show any other evidence of limitation 
of flexion (Diagnostic Code 5206), extension (Diagnostic Code 
5207) supination or pronation (Diagnostic Code 5213) to 
include limitation of motion due to pain.  There has been no 
showing of ankylosis or fracture of the elbow (Diagnostic 
Codes 5205 and 5209) and there is no evidence of any 
malunion, nonunion of the radius or ulna (Diagnostic Codes 
5211 and 5212).  

Moreover there is no evidence of multiple impaired finger 
movements due to tendon tie up, or muscle or nerve injury to 
be separately rated and combined.  The Board finds that the 
evidentiary record does not warrant assignment of "staged" 
ratings pursuant to Fenderson, supra.


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the veteran with the criteria referable to 
assignment of extraschedular evaluations, it did not actually 
discuss the provisions in light of his claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensates the 
veteran for the current demonstrated nature and extent of 
severity of his lateral epicondylitis.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected disability, 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization or marked interference 
with employment due to the service connected lateral 
epicondylitis.  Therefore, there exists no basis upon which 
to refer the veteran's case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an initial compensable evaluation for lateral 
epicondylitis of the right elbow is granted, subject to the 
governing criteria applicable to the payment of monetary 
awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

